Citation Nr: 0108324	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral uveitis.

2.  Entitlement to service connection for a low back 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


REMAND

A review of the veteran's service medical records reveals 
that myopia was noted upon the veteran's enlistment 
examination in January 1966.  Entries dated in January 1968 
reflect the veteran's reports that she injured her back 
walking down stairs.  It was noted that the veteran had 
developed acute pain in the right lumbar paravertebral muscle 
mass.  No nodular symptoms were noted.  Flexion was limited 
due to spasm.  The veteran was prescribed massage and 
ultrasound, as well as Fiornal.  She returned for follow-up 
three days later, and it was noted at that time that the 
veteran still had pain and stiffness.  Valium was prescribed, 
as well as an additional 48 hours of bed rest.  The veteran 
still experienced no relief and was referred for an 
orthopedic consultation, where it was discovered that she was 
30-weeks pregnant.  It was noted at that time that the 
veteran had low back pain and tiredness in connection with 
her pregnancy.  The veteran's separation examination was 
conducted on January 17, 1968.  No back symptomatology was 
reported by the veteran or clinically noted.  With respect to 
the veteran's eyes, it was noted that she had worn glasses 
since the age of 12.

A review of the veteran's March 1998 Social Security 
Administration (SSA) determination reveals that the veteran 
was found to be disabled due, in part, to chronic uveitis and 
chronic low back pain.  Various medical records were 
referenced in this determination but not included with the 
decision.  These accompanying medical records may be 
pertinent to the veteran's claim in this instance and should 
be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

A review of the articles and private medical records 
submitted by the veteran in support of her claim for service 
connection for uveitis suggests that the etiology of uveitis 
is often unknown.  Further, it was noted historically in the 
June 1999 ophthalmologic examination that the etiology of the 
veteran's chronic bilateral uveitis had not been found.  In 
turn, the examiner himself did not comment on the possible 
relationship to the veteran's service, including the 
veteran's asserted exposure to tear and other gases, which 
she believes to be the cause of this disorder.  In this 
respect, the Board notes that the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, supra.

With respect to the veteran's low back disorder, a review of 
the post-service evidence of record reveals that the veteran 
purportedly injured only her cervical spine in a motor 
vehicle accident in 1985 and that she injured her back in an 
industrial accident in March 1992, when she tripped over some 
pipe that had been left on the floor.  The veteran reported 
at that time that she had not fallen but had managed to catch 
herself.  Additionally, at her February 2000 RO hearing, the 
veteran stated that she had only recently reinjured her back 
at the Southwest Blind Center.  (Transcript (T.) at 18).  In 
this respect, the Board notes that the June 1999 VA general 
medical examination failed to address the impact and 
relationship, if any, these earlier events had as to the 
veteran's current low back disorder.  Also, the examiner did 
not comment as to the etiology or onset of the veteran's low 
back disorder, nor did he provide a specific diagnosis of a 
low back disorder, noting instead status post low back 
injury, with continued pain and occasional right sciatica, 
diminished range of motion, easy fatigability, and weakness.  
To reiterate, the assistance provided by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See Veterans Claims Assistance 
Act of 2000, supra.

Therefore, in light of the above, the issues of entitlement 
to service connection for bilateral uveitis and for a low 
back disorder will not be decided pending a REMAND for the 
following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-January 2000 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's eyes and low back, 
should be obtained by the RO and 
incorporated into the claims file.  This 
should also include, if available, the 
incident report pertaining to the 
veteran's injury at the Southwest Blind 
Center.  

Additionally, the RO should ask the 
veteran whether she has attempted to 
obtain referenced treatment records from 
Dr. J. P. K., who, according to the 
veteran, first diagnosed uveitis in 1984 
and stated that the disorder was due to 
trauma caused by exposure to gases while 
in service.  The veteran's response 
should be noted in her claims file.  If 
the veteran has contact information for 
Dr. J. P. K., the RO should attempt to 
obtain these records.

2.  The RO should also obtain the various 
medical records referenced in the 
veteran's March 1998 SSA determination 
and incorporate them into the claims 
file. 

3.  A VA ophthalmologic examination 
should be scheduled and conducted, in 
order to determine the etiology of the 
veteran's uveitis, if possible.  All 
suggested studies should be performed, 
and the examiner should elicit a detailed 
medical history from the veteran.  
Additionally, the examiner should review 
the various articles addressing uveitis 
contained in the claims file.  All 
findings should be recorded in detail, 
and the examiner should offer an opinion 
as to whether it is at least as likely as 
not that the veteran's bilateral uveitis 
is related to her service, including the 
documented myopia and the veteran's 
purported exposure to tear and other 
gases.  The examiner should provide the 
rationale for any opinions expressed.  If 
the examiner cannot comment without 
resort to speculation, he or she should 
so state.

A VA orthopedic examination should also 
be scheduled and conducted, in order to 
determine the etiology and onset of the 
veteran's low back disorder and in order 
to clarify the diagnosis.  All suggested 
studies should be performed (including x-
ray), and the examiner should elicit a 
detailed medical history from the 
veteran. All findings should be recorded 
in detail, and the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder (however diagnosed) is 
related to her service, including the 
documented incidents in January 1968.  
Alternatively, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder (however diagnosed) is 
related to the 1985 motor vehicle 
accident, the March 1992 industrial 
injury, or the injury at the Southwest 
Blind Center.  The examiner should 
provide the rationale for any opinions 
expressed.  If the examiner cannot 
comment without resort to speculation, he 
or she should so state.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant  
examinations.  The examiners must note 
that they have reviewed the veteran's 
claims file.

5.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of her 
claim.  38 C.F.R. § 3.655 (2000).

6.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for both 
bilateral uveitis and a low back 
disorder, considering all pertinent law 
and regulation, in light of any 
additional treatment records received, 
the veteran's SSA records, and the 
examination reports and any conclusions 
expressed therein.  

If the veteran's claim as to either issue 
remains in a denied status, she should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




